ACCEPTED
                                                                                                    05-14-01148-CV
                                                                                          FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                               4/9/2015 12:06:15 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK


                               No. 05-14-01148-CV
                                                                               FILED IN
                       IN THE COURT OF APPEALS 5th COURT OF APPEALS
                                                      DALLAS, TEXAS
                    FOR THE FIFTH DISTRICT OF TEXAS
                                                  4/9/2015 12:06:15 PM
                              AT DALLAS                 LISA MATZ
                                                                                Clerk


            Greenwood Motor Lines, Inc. d/b/a R+L Carriers
                       and Steven C. Gaston,
                                                   Appellants,

                                           v.
                                      Bobbie Bush,
                                                   Appellee.


           On Appeal from the 298th Judicial District Court of Dallas County, Texas,
                          Trial Court Cause No. DC-11-16041-M


               UNOPPOSED MOTION FOR LEAVE TO FILE
                  CORRECTED BRIEF OF APPELLEE


TO THE HONORABLE FIFTH COURT OF APPEALS:

      Appellee, Bobbie Bush, respectfully files this Unopposed Motion for Leave

to File Corrected Brief of Appellee, and shows as follows:

      1.      Appellee timely filed her brief on March 25, 2015.

      2.      Appellee requests leave to file a Corrected Brief of Appellee for the

sole purpose of correcting a few typographical errors and record citations that were

not finalized appropriately before the Brief of Appellee was filed. There are no

substantive alterations in the corrected brief, and no additional arguments.
           3.     Counsel for the Appellants have been contacted and do not oppose the

filing of the corrected brief.

           4.     Appellee respectfully requests that the Court discard the original

version of her Brief of Appellee and substitute the Corrected Brief of Appellee

tendered simultaneously with this motion.

                                         PRAYER

           Appellee respectfully requests that the Court grant her leave to file her

Corrected Brief of Appellee, discard the original Brief of Appellee, and substitute

the Corrected Brief of Appellee tendered simultaneously with this motion to be

filed for use in this appeal.


                                             Respectfully submitted,

                                             BECK REDDEN LLP

                                             By:   /s/ Russell S. Post
                                                   Russell S. Post
                                                   State Bar No. 00797258
                                                   rpost@beckredden.com
                                                   William R. Peterson
                                                   State Bar No. 24065901
                                                   wpeterson@beckredden.com
                                             1221 McKinney Street, Suite 4500
                                             Houston, TX 77010
                                             (713) 951-3700
                                             (713) 951-3720 (Fax)

                                             Counsel for Appellee,
                                             Bobbie Bush



1830.001/559131                              2
                            CERTIFICATE OF CONFERENCE

     I certify that I conferred with counsel for Appellants regarding this motion,
and Appellants do not oppose the requested relief.


                                           /s/ Russell S. Post
                                           Russell S. Post



                               CERTIFICATE OF SERVICE

      I hereby certify that on April 9, 2015, a true and correct copy of the above
and foregoing motion was forwarded to all counsel of record for Appellants by the
Electronic Service Provider, if registered, otherwise by email, as follows:

                                     Bobbie L. Stratton
                                    Jeffrey W. Hastings
                  BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC
                               1301 McKinney, Suite 3700
                                    Houston, TX 77010
                              bstratton@bakerdonelson.com
                              jhastings@bakerdonelson.com

                              Attorneys for Appellants
           Greenwood Motor Lines, Inc. d/b/a R+L Carriers and Steven Gaston


                                           /s/ Russell S. Post
                                           Russell S. Post




1830.001/559131                           3